 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   RAYQUAN RAY BROWN, et al.,                          Case No. 1:19-cv-00465-LJO-SAB

12                  Plaintiffs,                          ORDER GRANTING PLAINTIFF
                                                         LAFRANCE BROWN’S APPLICATION TO
13           v.                                          PROCEED IN FORMA PAUPERIS

14   THE CITY OF CLOVIS, et al.,                         (ECF No. 10)

15                  Defendants.

16

17          On April 10, 2019, Rayquan Ray Brown (“Rayquan”) and Lafrance Ray Brown

18 (“Lafrance”) (collectively “Plaintiffs”), proceeding pro se, filed this civil rights action pursuant

19 to 42 U.S.C. § 1983. (ECF No. 1.) On April 10, 2019, Plaintiff Rayquan (“Rayquan”) filed an
20 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915, however Plaintiff

21 Lafrance did not file any such application. (ECF No. 2.) On April 15, 2019, the Court granted

22 Rayquan’s application to proceed in forma pauperis and ordered Lafrance to file a separate

23 application. (ECF No 3.) Following a delay due to a change of address and undeliverable mail

24 (ECF Nos 4, 5, 6, 7), on June 27, 2019, Plaintiff Lafrance filed an application to proceed in

25 forma pauperis. (ECF No. 8.) Plaintiff Lafrance did not adequately complete the application

26 because he indicated that he receives disability or workers compensation income but did not
27 include the amount that he receives. On July 1, 2019, an order was filed requiring Plaintiff

28 Lafrance to submit a long form application. (ECF No. 9.) On July 16, 2019, Plaintiff Lafrance


                                                     1
 1 filed a long form application to proceed without prepayment of fees. (ECF No. 10.)

 2          Plaintiff’s application demonstrates entitlement to proceed without prepayment of fees.

 3 Notwithstanding this order, the Court does not direct that service be undertaken until the Court

 4 screens the complaint in due course and issues its screening order.

 5          Accordingly, the Court GRANTS Plaintiff Lafrance Ray Brown’s motion to proceed in

 6 forma pauperis.

 7
     IT IS SO ORDERED.
 8

 9 Dated:     July 17, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
